UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6542



BERNARD L. MACK,

                                           Petitioner - Appellant,

          versus


WARDEN, Lieber Correctional Institution; HENRY
MCMASTER, Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-03-2238-25BD)


Submitted:   October 27, 2004          Decided:     November 17, 2004


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard L. Mack, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bernard L. Mack appeals from the denial of his 28 U.S.C.

§ 2254 (2000) petition by the district court.          An appeal may not be

taken to this court from the final order in a § 2254 proceeding

unless   a   circuit   justice   or   judge   issues    a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

             We have reviewed the record and conclude that Mack has

not made the requisite showing. We therefore deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED




                                  - 2 -